Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The is no 42 in the figures as described in paragraph [0015] line 1 describing the angle markings along third side edge 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0003] line 8 “apparat” should be –apart--.
In the specification at paragraph [0012] lines 4+ “wall surface 28” is described as being “along second side edge 10”, however, figure 3 shows “wall surface edge 28” as being “along third side edge 14”.
In the specification at paragraph [0012] lines 6+ “wall surface 30” is described as being “along third side edge 14”, however, figure 3 shows “wall surface edge 30” as being “along second side edge 10”.
In the specification at paragraph [0015] line 1 “angle marking indicia 42” is not labeled in the figures.
In the specification at paragraph [0019] line 5 “first aperture” should be –second aperture.
In the specification at paragraph [0020] line 4 “apparat” should be –apart--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loughborough (893,085).
The device as claimed is disclosed by Loughborough with a planar member including a first side edge (vertical edge as shown in figure 1) and a second side edge (horizontal edge as shown in figure 1) extending normal to the first side edge, and a third side edge (angled edge as shown ion figure 1) intersecting the first side edge and the second side edge to form a hypotenuse of a right triangle configuration; a first aperture C spaced apart inwardly from the third side edge, the first aperture having a first straight edge (edge next to the 30 degree indicia) parallel to the third side edge, and a second straight edge (edge next to the 45 degree indicia) positioned to form an obtuse angle with respect to the first straight edge of the first aperture; and a second aperture B spaced apart inwardly from the third side edge having a first straight edge (top right edge) parallel to the third side edge, and a second straight edge (bottom horizontal edge) spaced apart from the first straight edge of the second aperture, the second straight edge parallel to the second side edge.
With respect to claim 8 Loughborough discloses the first aperture C comprises a generally triangular shape.
With respect to claim 10 Loughborough discloses the second aperture B comprises a quadrilateral shape.
With respect to claim 11 Loughborough discloses a circular aperture (a or a’) spaced apart from the first side edge, the second side edge, and the first aperture.
With respect to claim 14 Loughborough discloses distance marking indicia (page 1 lines 34-37) formed along the second edge for marking a distance from the first side edge.
With respect to claim 15 Loughborough discloses a planar member having a right triangle configuration including a first side edge (vertical edge), a second side edge (horizontal edge) extending normal to the first side edge, and a third side edge intersecting the first side edge and the second side edge to form a hypotenuse of the right triangle configuration; a first aperture C generally in the form of a triangle having a first straight edge (top right) intersecting a second straight edge (top left), and a third straight edge (bottom side) intersecting the first straight edge and the second straight edge and forming the hypotenuse of the generally triangular first aperture, the first straight edge spaced apart inwardly and parallel to the third side edge of the planar member; and a second aperture B in the form of a quadrilateral having a first straight edge (top right) spaced apart inwardly and parallel to the third side edge of the planar member, and a second straight edge Bottom side) opposite the first straight edge, the second straight edge parallel to the second side edge of the planar member.
With respect to claim 17 Loughborough discloses an angle between the first straight edge (Top right side of C) of the first aperture and the second straight edge (Top left side of C) of the first aperture is an obtuse angle.

Claim(s) 1, 3, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanberg (5,704,263).
The device as claimed is disclosed by Swanberg with a planar member including a first side edge (11) and a second side edge (14) extending normal to the first side edge, and a third side edge (16) intersecting the first side edge and the second side edge to form a hypotenuse of a right triangle configuration; a first aperture (middle aperture 52) spaced apart inwardly from the third side edge, the first aperture having a first straight edge (right edge) parallel to the third side edge, and a second straight edge (top edge) positioned to form an obtuse angle with respect to the first straight edge of the first aperture; and a second aperture (top aperture 52) spaced apart inwardly from the third side edge having a first straight edge (right edge) parallel to the third side edge, and a second straight edge (left edge) spaced apart from the first straight edge of the second aperture, the second straight edge parallel to the second side edge (14).
With respect to claim 3 Swanberg discloses the second straight edge (top of middle aperture 52) of the first aperture is longer in length than the first straight edge (right side of the middle aperture) of the first aperture.
With respect to claim 9 Swanberg discloses the first aperture (middle aperture 52) comprises a quadrilateral shape.
With respect to claim 10 Swanberg discloses the second aperture (top aperture 52) comprises a quadrilateral shape.
With respect to claim 11 Swanberg discloses a circular aperture (46, 47, or 48) spaced apart from the first side edge, the second side edge, and the first aperture.
With respect to claim 13 Swanberg discloses an abutment surface 11 extending away from a planar surface of the planar member, the abutment surface positioned adjacent the first side edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanberg (5,704,263) in view of Buzzell (2013/0227846).
The device as claimed is disclosed by Swanberg as stated in the rejection recited above for claims 1, 3, 9-11, and 13, but lacks degree measurement marking indicia formed along the third side edge.
Buzzell teaches using degree measurement marking 44 formed along the third side edge 16 to indicate angles measured from pivot point 54 from side edge 14.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add degree measurement markings formed along the third side edge 16 of Swanberg as taught by Buzzell to indicate angles measured from pivot point from side edge 11.
Claim(s) 3-7, 12, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loughborough (893,085) in view of Lewis et al (7,219,440).
The device as claimed is disclosed by Swanberg as stated in the rejection recited above for claims 1, 3, 9-11, and 13, but lacks the second straight edge of the first aperture is longer in length than the first straight edge of the first aperture, the specific angles between the edges of the apertures (22.5, 30, 45), the specific spacing of the apertures from the edge of the device (one and one-half inches), the size of the circular apertures, and the first edge of the device having an abutment edge.
With respect to claims 3 and 16 Lewis et al teaches using a second straight edge (where 48 points) of the first aperture 48 is longer in length than the first straight edge (edges parallel to edge where 10 points) of the first aperture as an alternative arrangement of the edge lengths.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second straight edge of the first aperture of Loughborough longer in length than the first straight edge of the first aperture as taught by Lewis et al as an alternative arrangement of the edge lengths.
With respect to claims 4-6 and 18-20 Lewis et al teaches using edges of apertures to align with known common angles, such as 22.5 and 45, as well as indicating other common angles, such as 30, to align the device at commonly used  angles, such as 22.5, 30, and 45.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the edges of the apertures of Loughborough to align with commonly used angles, such as 22.5, 30, and 45, as taught by Lewis et al so common angles can be marked quickly.
With respect to claim 7 the apertures of Loughborough are at a variety of distances from the side edges, however, no specific distance is disclosed.  It is old and well known to space edges at various distances from edges to mark spacings at desired locations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the second straight edge of the second aperture is positioned approximately one and one-half inches inward from the second side edge to mark lines one and one-half inches from a side edge.
With respect to claim 12 the circular apertures of Loughborough are of a variety of sizes, however, no specific size is disclosed.  It is old and well known to make holes of various sizes as desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circular apertures of Loughborough a diameter of approximately one-eighth of an inch as a desired size.
With respect to claim 13 Lewis et al teaches an abutment surface 46 extending away from a planar surface of the planar member, the abutment surface positioned adjacent the first side edge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an abutment surface to the device of Loughborough as taught by Lewis et al extending away from a planar surface of the planar member, the abutment surface positioned adjacent the first side edge to fix the device along an edge of a workpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855